[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              October 24, 2007
                             No. 07-11843                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 05-00333-CV-CAM-1

PATRICIA C. JOHNSON,


                                                           Plaintiff-Appellant,

                                  versus

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.,
a Virginia corporation,
HOUSEHOLD MORTGAGE SERVICES,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (October 24, 2007)

Before BIRCH, CARNES and BARKETT, Circuit Judges.

PER CURIAM:
      Patricia C. Johnson appeals pro se the district court’s grant of summary

judgment for Mortgage Electronic Registration Systems, Inc. (“MERS”) and

Household Mortgage Services (“Household”). Johnson alleged that Household

and MERS had failed to make certain disclosures required by the Truth in Lending

Act (“TILA”) and sought rescission of her loan and other remedies. 15 U.S.C.

§ 1601, et seq; 12 C.F.R. § 226.1, et seq. On appeal, Johnson argues that the

district court erred in granting summary judgment to MERS on her rescission and

fraud claims.

                                           I.

      We review a grant of summary judgment de novo, applying the same

standard as the district court and viewing all evidence in the light most favorable to

the non-moving party. Burton v. Tampa Housing Authority, 271 F.3d 1274, 1276-

77 (11th Cir. 2001). Summary judgment is appropriate if the record on file shows

there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law. Fed. R. Civ. P. 56.

      TILA gives a borrower a number of private rights of action, including

rescission. 15 U.S.C. §§ 1607, 1635. A borrower can trigger rescission “solely by

notifying the creditor within set time limits of [her] intent to rescind.” Williams v.

Homestake Mortg. Co., 968 F.2d 1137, 1139 (11th Cir. 1992). Under TILA, this



                                           2
right of rescission expires “three years after the date of consummation of the

transaction or upon the sale of the property, whichever occurs first.” 15 U.S.C.

§ 1635(f). TILA also provides an additional specific right to rescission in the face

of a judicial or non-judicial foreclosure. 15 U.S.C. § 1635(i)(1). However, this

right is subject to the same three-year time limit in § 1635(f). 15 U.S.C.

§ 1635(i)(1).

                                          II.

      On March 17, 2001, Johnson received a loan from Homegold Financial, Inc.,

secured by her residence. This loan was transferred to Household, and MERS

holds the security deed as “nominee” for Household. Johnson’s complaint alleged

a right to rescind her mortgage loan agreement and claimed that Household and

MERS committed a fraud against her by sending to her an unsigned, unstamped

“filed” copy of “Complaint to Foreclose Mortgage.”

      Johnson sent Household and MERS a letter asserting her right to rescission

on September 17, 2004, exactly three years and six months after the closing on her

loan. Because this falls outside the three-year time limit, her claim is barred. She

also failed to establish the requisite elements to show fraud. Accordingly, the

district court did not err by granting summary judgment.

      AFFIRMED.



                                          3